

	

		II

		109th CONGRESS

		1st Session

		S. 1200

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Bunning (for

			 himself, Mr. Talent,

			 Mr. Chambliss, Mr. DeMint, and Mr.

			 Lott) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to reduce the depreciation recovery period for certain roof

		  systems.

	

	

		1.Short titleThis Act may be cited as the

			 Realistic Roofing Tax Treatment Act of

			 2005.

		2.Depreciation recovery

			 period for certain roof systems

			(a)20-Year

			 recovery periodSubparagraph

			 (F) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to

			 classification of certain property) is amended to read as follows:

				

					(F)20-year

				propertyThe term

				20-year property includes—

						(i)initial clearing and grading land

				improvements with respect to any electric utility transmission and distribution

				plant, and

						(ii)any roof system which meets the

				requirements of Standard 90.1–2004 of the American Society of Heating,

				Refrigerating, and Air Conditioning

				Engineers.

						.

			(b)Requirement To

			 use straight line methodParagraph (3) of section 168(b) of the

			 Internal Revenue Code of 1986 is amended by adding at the end the following new

			 subparagraph:

				

					(I)Any roof system described in subsection

				(e)(3)(F)(ii).

					.

			(c)Alternative

			 systemThe table contained in

			 section 168(g)(3)(B) of the Internal Revenue Code of 1986 is amended by

			 striking the last item and inserting the following new items:

				

					

						

							

								(F)(i)25

								

								(F)(ii)20.

								

							

						

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service after the date of the

			 enactment of this Act.

			

